DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/27/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Antonyshyn in view of Amanatullah nowhere even remotely describe a generic virtual boundary much less one that comprises one or more morphable faces.

In regards to Argument 2, Applicant/s state/s physically shaping an implant with a mold and forming tool is quite irrelevant to the claimed method involving a generic “virtual” boundary computation (See Remarks page 9, paragraph 1)

In regards to Argument 3, Applicant/s state/s Amanatullah does teach morphing the one or more faces of the virtual model of the surgical implant to conform to the cross-sectional contour of the virtual anatomical model to produce the patient-specific virtual boundary (See Remarks, page 13, paragraph 2), therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 4, Applicant/s state/s Amanatullah does not teach ruled surfaces whatsoever, much less morphing the one or more faces of the generic virtual boundary by 

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner does not have to give patentable weight to the preamble in the claim since it is none limiting. The Examiner after reviewing the claim has made a determination that the preamble is not given patentable weight since it is for a computer implemented method. Furthermore, the Examiner finds that overall one of ordinary skill in the art under the broadest reasonable standard can read this claim broadly as recited in each of the limitations. Second, preamble limitations are determined on a the facts of the case, Catalina Mktg. Int'l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  MPEP§2111.02.  Case law informs us, as also noted at the aforementioned MPEP section: "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality' to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003).  […]  Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "An abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an abrasive article.'" Therefore, the preamble 

In response to Argument 2, The Examiner respectfully disagrees. The Examiner states Antonyshyn teaches generating a virtual 3D surgical model in which one of ordinary skill in the art specifically skilled in medical imaging would understand that a 3D surgical model would inherently include virtual boundaries of the 3D model. Although the cited reference is different from what is described in the application, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. The Examiner finds that the claim merely recites determining the intersection or edge of the generic virtual boundary and the anatomical model. Specifically, Antonyshyn teaches generating a patient skull model in which would contain information about the edge of the skull. Furthermore by generating the 3D patient skull model you would also include contours of the skull, as illustrated in Figure 8. Furthermore, Antonyshyn states a model can be obtained using imaging and subsequent image data processing methods. FIG. 7(b) shows a defect-free mold 310 marked with planned locations of the extent of the defect 315, the boundary of an artificial surface feature 320 around and outside of the defect region, and the boundary of an anatomical surface feature 325 paragraph 72-paragraph 75. Last, no special definition of virtual boundary is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “virtual boundary”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation that Antonyshyn does not teach this limitation.  Furthermore, the specification is silent as to “virtual boundary”; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. Therefore the Examiner will maintain the rejection below.

In response to Argument 3, The Examiner respectfully disagrees. The Examiner states Amanatullah clearly recites aligning the custom virtual anatomical model to the tissue of interest detected in the image and defining a target relocation for a real surgical guide in the surgical feel based on virtual locations of the virtual surgical guide aligned to the custom virtual anatomical model. One of ordinary skill in the art in image processing, the Examiner interprets that Amanatullah reads on the claim. Once again the examiner finds that the claim is written quite broadly and that one of ordinary skill in the art would interpret Amanatullah to read on the limitation period, paragraph 16-paragraph 18. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). Although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  Specifically, examiner interprets that the word “morphing” means changing the model in any way and that ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Therefore the examiner will maintain the rejection below.

In response to Argument 4, The Examiner respectfully disagrees. The Examiner states Amanatullah teaches that the surgical tool must be aligned to the initial target in a real location and that the system performs this by using augmented reality frames and by aligning patient models with augmented reality models for purposes to perform virtual surgery. Amantullah teaches from the patient-specific custom virtual anatomical model including the surgical implant, the computer system defines a cut trajectory along a boundary of an intersection between the virtual model of the surgical implant and the custom virtual anatomical model of the tissue of interest in Block S125. Generally, the computer system can retrieve the custom virtual anatomical model—corresponding to a patient—with an integrated virtual model of the surgical implant of Blocks S115 and S120, and define a cut trajectory along the intersection of the virtual model of the surgical implant and the custom virtual anatomical model of the tissue of interest, paragraph 36-paragraph 40. The Examiner finds that one of ordinary skill in the art would understand that when performing virtual surgery the doctor’s virtual reality has to be aligned with the patient’s virtual model so as to perform and precise incisions onto the patient. Examiner finds that the claim language is written broadly therefore one of ordinary skill in the art would In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  Furthermore, the Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the recent decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Antonyshyn in view of Amanatullah, which is disclosed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26, 30-36, 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonyshyn et al (U.S. Patent Pub. No. 2012/0010711, hereafter referred to as Anthonyshyn) in view of Amanatullah et al (U.S. Patent Pub. No. 2017/0312032, hereafter referred to as Amanatullah).

Regarding Claim 23, Antonyshyn teaches a computer implemented method for morphing a generic virtual boundary into a patient-specific virtual boundary for an anatomical model, the generic virtual boundary comprising one or more morphable faces (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image of the patient.), the method comprising: 
computing an intersection of the generic virtual boundary and the anatomical model to define a cross-sectional contour of the anatomical model (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image data of the patient and then performing a model of the patient.).
Antonyshyn does not explicitly disclose morphing the one or more faces of the generic virtual boundary to conform to the cross- sectional contour to produce the patient-specific virtual boundary, 
wherein morphing the one or more faces of the generic virtual boundary further comprises producing ruled surfaces along the cross-sectional contour and merging the ruled surfaces.
Amanatullah is in the same field of art of medical imaging and surgery planning. Further, Amanatullah teaches morphing the one or more faces of the generic virtual boundary to conform to the cross- sectional contour to produce the patient-specific virtual boundary (paragraph 16-paragraph 18, Figure 1 item s100 to s170, Amanatullah teaches capturing generic virtual anatomical model and then merging or register the patient image data to generate a 3D virtual model of the patient for surgical planning and implanting, the Examiner interprets that the term morph is defined as any variation thereof is not limited to changes from one geometric form to another, as stated in Applicant’s specification, paragraph 78.), 
paragraph 16-18, paragraph 20-paragraph 22, Amanatullah teaches the imaging system then generates an AR frame that allows to generate frames for virtual surgical reference and virtual cutting planes.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Antonyshyn by incorporating the 3D registering/merging of patient data and modeling data that is taught by Amanatullah, to make the invention that captures medical images for implant surgery planning and then capturing patient image data and the then merging the patient data with model data to determine surgical planning; thus, one of ordinary skilled in the art would be motivated to combine the references since the virtual surgical guide can be oriented from a perspective of the surgeon viewing a real human feature--a tissue of interest--within the surgical field environment. (paragraph 19, Amanatullah).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 24, Antonyshyn in view of Amanatullah discloses wherein producing ruled surfaces is further defined as producing ruled surfaces each having one edge that is morphed to and coincident to the cross- sectional contour and an opposing edge of the generic virtual boundary (paragraph 29, Amanatullah).  

In regards to Claim 25, Antonyshyn in view of Amanatullah discloses wherein generating the patient-specific virtual boundary further comprises morphing the one or more faces of the generic virtual boundary to be spaced apart from the cross-sectional contour by an offset distance (paragraph 33, Amanatullah).
  
In regards to Claim 26, Antonyshyn in view of Amanatullah discloses wherein the offset distance is derived from a geometric feature of a surgical tool (paragraph 35, Amanatullah).  

In regards to Claim 30, Antonyshyn in view of Amanatullah discloses wherein the generic virtual boundary is generated based on an implant model (paragraph 27, paragraph 35, Amanatullah).  

In regards to Claim 31, Antonyshyn in view of Amanatullah discloses wherein morphing the one or more faces of the generic virtual boundary occurs intraoperatively (paragraph 42-paragraph 45, Amanatullah).  

In regards to Claim 32, Antonyshyn in view of Amanatullah discloses registering the anatomical model and the patient-specific virtual boundary to a physical anatomy (paragraph 90, Amanatullah); tracking a tool and the physical anatomy (paragraph 92, Amanatullah); and constraining the tool from extending beyond the patient-specific virtual boundary (paragraph 88, Amanatullah teaches the targeting stop of the cut depth, Claim 5.).  

In regards to Claim 33, Antonyshyn in view of Amanatullah discloses A non-transitory computer readable medium comprising instructions, which when executed by one or more processors, implement a software program configured to generate the patient-specific virtual boundary for the anatomical model according to the method of claim 23  (paragraph 159, Amanatullah).  

Regarding Claim 34, Antonyshyn teaches a surgical system comprising: 
a surgical tool (paragraph 8-paragraph 10, Antonyshyn teaches determining an implant mold for skull implant surgery); 
one or more controllers configured to morph a generic virtual boundary into a patient- specific virtual boundary for an anatomical model, the generic virtual boundary comprising one or more morphable faces (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image of the patient.), the one or more controllers configured to: 
compute an intersection of the generic virtual boundary and the anatomical model to define a cross-sectional contour of the anatomical model (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image data of the patient and then performing a model of the patient.).
Antonyshyn does not explicitly disclose morph the one or more faces of the generic virtual boundary to conform to the cross- sectional contour to produce the patient-specific virtual boundary, wherein to morph the one or more faces of the generic virtual boundary further comprises to produce ruled surfaces along the cross-sectional contour and to merge the ruled surfaces.  
paragraph 16-paragraph 18, Figure 1 item s100 to s170, Amanatullah teaches capturing generic virtual anatomical model and then merging or register the patient image data to generate a 3D virtual model of the patient for surgical planning and implanting, the Examiner interprets that the term morph is defined as any variation thereof is not limited to changes from one geometric form to another, as stated in Applicant’s specification, paragraph 78.), 
wherein to morph the one or more faces of the generic virtual boundary further comprises to produce ruled surfaces along the cross-sectional contour and to merge the ruled surfaces (paragraph 16-18, paragraph 20-paragraph 22, Amanatullah teaches the imaging system then generates an AR frame that allows to generate frames for virtual surgical reference and virtual cutting planes.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Antonyshyn by incorporating the 3D registering/merging of patient data and modeling data that is taught by Amanatullah, to make the invention that captures medical images for implant surgery planning and then capturing patient image data and the then merging the patient data with model data to determine surgical planning; thus, one of ordinary skilled in the art would be motivated to combine the references since the virtual surgical guide can be oriented from a perspective of the surgeon viewing a real human feature--a tissue of interest--within the surgical field environment. (paragraph 19, Amanatullah).


In regards to Claim 35, Antonyshyn in view of Amanatullah discloses wherein the one or more controllers produce ruled surfaces by further being configured to produce ruled surfaces each having one edge that is morphed to and coincident to the cross-sectional contour and an opposing edge of the generic virtual boundary (paragraph 29, Amanatullah).  

In regards to Claim 36, Antonyshyn in view of Amanatullah discloses wherein the one or more controllers are further configured to morph the one or more faces of the generic virtual boundary to be spaced apart from the cross-sectional contour by an offset distance (paragraph 33, Amanatullah).  


In regards to Claim 40, Antonyshyn in view of Amanatullah discloses wherein the generic virtual boundary is generated based on an implant model (paragraph 27, paragraph 35, Amanatullah).  

In regards to Claim 41, Antonyshyn in view of Amanatullah discloses wherein the one or more controllers are configured to morph the one or more faces of the generic virtual boundary intraoperatively (paragraph 42-paragraph 45, Amanatullah). 

In regards to Claim 42, Antonyshyn in view of Amanatullah discloses a localizer configured to track a surgical tool and the physical anatomy (paragraph 90, Amanatullah); and 
wherein the one or more controllers are configured to: 
paragraph 92, Amanatullah); and 
constrain the tool from extending beyond the patient-specific virtual boundary (paragraph 88, Amanatullah teaches the targeting stop of the cut depth, Claim 5.).  

Regarding Claim 43, Antonyshyn teaches a non-transitory computer readable medium comprising instructions, which when executed by one or more processors, implement a software program configured to morph a generic virtual boundary into a patient-specific virtual boundary for an anatomical model, the generic virtual boundary comprising one or more morphable faces, the instructions (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image of the patient.), when executed by the one or more processors implement the software program to: 
compute an intersection of the generic virtual boundary and the anatomical model to define a cross-sectional contour of the anatomical model (paragraph 46, paragraph 47, Antonyshyn teaches capturing the image data of the patient and then performing a model of the patient.).
Antonyshyn does not explicitly disclose morph the one or more faces of the generic virtual boundary to conform to the cross- sectional contour to produce the patient-specific virtual boundary, wherein to morph the one or more faces of the generic virtual boundary further comprises to produce ruled surfaces along the cross-sectional contour and to merge the ruled surfaces.
Amanatullah is in the same field of art of medical imaging and surgery planning. Further, Amanatullah teaches morph the one or more faces of the generic virtual boundary to conform to the cross- sectional contour to produce the patient-specific virtual boundary (paragraph 16-paragraph 18, Figure 1 item s100 to s170, Amanatullah teaches capturing generic virtual anatomical model and then merging or register the patient image data to generate a 3D virtual model of the patient for surgical planning and implanting, the Examiner interprets that the term morph is defined as any variation thereof is not limited to changes from one geometric form to another, as stated in Applicant’s specification, paragraph 78.), 
wherein to morph the one or more faces of the generic virtual boundary further comprises to produce ruled surfaces along the cross-sectional contour and to merge the ruled surfaces (paragraph 16-18, paragraph 20-paragraph 22, Amanatullah teaches the imaging system then generates an AR frame that allows to generate frames for virtual surgical reference and virtual cutting planes.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Antonyshyn by incorporating the 3D registering/merging of patient data and modeling data that is taught by Amanatullah, to make the invention that captures medical images for implant surgery planning and then capturing patient image data and the then merging the patient data with model data to determine surgical planning; thus, one of ordinary skilled in the art would be motivated to combine the references since the virtual surgical guide can be oriented from a perspective of the surgeon viewing a real human feature--a tissue of interest--within the surgical field environment. (paragraph 19, Amanatullah).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Allowable Subject Matter
Claims 27, 28, 29, 37, 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Alambeigi et al U.S. Patent Publication No. 2017/0252169.
Gordon et al U.S. Patent Publication No. 2017/0273797.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/            Primary Examiner, Art Unit 2664